Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 1of10 Page ID #:650

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Roderick Lindblom Martin Hirschland
John Begakis Paul Sorrell

Proceedings: PLAINTIFF ARCLIGHT FILMS INTERNATIONAL PTY LTD’S

NOTICE OF MOTION AND MOTION FOR REMAND (Dkt. [10],
filed on November 9, 2020)

I. INTRODUCTION

On July 21, 2020, plaintiff Arclight Films International (“Arclight”) brought this
action in the Los Angeles County Superior Court against defendants Netflix, Inc., Netflix
Global, LLC (together, “Netflix”), Animal Crackers Movie LTD (“Animal Crackers”), and
Does | through 25. Dkt. 1-1 (“Compl.”). In the complaint, Arclight alleged claims for
breach of contract and declaratory relief. Id. | 20-28. Arclight concurrently filed an ex
parte application requesting a temporary restraining order to enjoin the distribution of the
motion picture. Dkt. 1-6 (“TRO”). The Superior Court denied the ex parte application for
a temporary restraining order on July 24, 2020. Dkt. 1-8.

Arclight thereafter filed the operative First Amended Complaint (“FAC”) on
September 28, 2020, which added defendant MayDay Movie Productions, LLC
(“MayDay”). Dkt. 1-10. The FAC alleges claims for: (1) breach of contract against
defendants Animal Crackers and MayDay; (2) copyright infringement pursuant to the
Copyright Act of 1976, see 17 U.S.C. §§ 101, et seg. (“Copyright Act”), against Netflix
and MayDay; (3) intentional interference with contractual relations against Animal

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 2o0f10 Page ID #:651

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

Crackers and MayDay; (4) unjust enrichment! against Animal Crackers and MayDay:; and
(5) violations of California’s Unfair Competition Law, see Cal. Bus. & Prof. Code
§§ 17200, et seg. (“UCL”), against Netflix and MayDay.

On October 28, 2020, Netflix and MayDay (together, “moving defendants’)
removed the action to this Court. Dkt. 1 (“Removal”). Moving defendants argue this Court
has jurisdiction both based on diversity of citizenship pursuant to 28 U.S.C. § 1332, and
pursuant to 28 U.S.C. §§ 1331 and 1338, because the claim for copyright infringement
arises under federal law. Removal at 2.

The moving defendants moved to dismiss the FAC on November 4, 2020. Dkt. 7
(“MTD”). But on November 9, 2020, Arclight moved to remand this case to the Superior
Court. Dkt. 10 (“Remand Mot.”). Oppositions to both motions have been filed. Dkts. 13
(“Opp. to Remand Mot.”), 15 (Opp. to MTD”).

Arclight has also filed a motion to disqualify attorney Paul Sorrell and the law firm
Lavely & Singer, P.C., from representing defendants in this action. Dkt. 6. Moving
defendants oppose the motion to disqualify and move for sanctions. Dkt. 14.

Having carefully considered the parties’ arguments and submissions, the Court finds
and concludes as follows.

Il. BACKGROUND

Arclight is a proprietary limited company organized under the laws of Australia,
with its principal place of business in Beverly Hills, California. FAC § 2. Netflix is
incorporated in Delaware with its principal place of business in Los Angeles, California.

 

' Because “unjust enrichment” is not a claim in its own right, the Court construes
plaintiff's third claim as one for quasi-contract. Astiana v. Hain Celestial Grp., Inc., 783
F.3d 753, 762 (9th Cir. 2015) (“When a plaintiff alleges unjust enrichment, a court may
construe the cause of action as a quasi-contract claim seeking restitution.” (quotation
omitted)).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 3o0f10 Page ID #:652

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

Id. {| 3-4. Animal Crackers is organized under the laws of Wales and England, with its
principal place of business in England. Id. 5. Finally, MayDay is incorporated under the
laws of and has its principal place of business in the state of Washington. Id. § 6.

Arclight’s claims arise from Animal Crackers’ production and release of a feature-
length motion picture entitled “Animal Crackers” (the “Motion Picture”). Id. § 11. On
September 21, 2016, MayDay loaned Animal Crackers roughly $5,000,000 in exchange
for a promissory note in that amount. Id. 12. In connection therewith, Animal Crackers
gave MayDay a security interest in the Motion Picture. Id.; see Dkt. 6-7, Exh. E at 3.

On March 29, 2017, Animal Crackers entered into a sales agency agreement with
Arclight. Id. § 13: see FAC Exh. A (“Sales Agency Agreement”). The Sales Agency
Agreement established Arclight as the “sole and exclusive sales agent,” Sales Agency
Agreement at 1, for the Motion Picture in the territory defined as all markets except North
America, Mainland China and South Korea, FAC § 13; Sales Agency Agreement § 2.
Specifically, paragraph S5.a states:

Producer [Animal Crackers] hereby appoints Agent [Arclight], and Agent
accepts such appointment, to act as Producer’s sole and exclusive sales
agent in the Territory during the Term with respect to the sales, marketing,
licensing, and servicing of the Licensed Rights in the Picture. Pursuant to
such appointment, Agent shall perform all services customarily undertaken
by sales agents in the motion picture industry on Producer’s behalf]. ]

Sales Agency Agreement § 5.a. The Sales Agency Agreement defines the “licensed rights”
as:

The “Licensed Rights” shall mean the right to exploit, exhibit, distribute,
market, promote, transmit and disseminate the Picture (and all allied and
ancillary rights relating thereto), in any and all media now known or
hereafter devised, including, all forms of theatrical, home-video, television
(including free, cable, pay and satellite), non-theatrical nights (including,
hotel, ship and airline rights), internet and wireless, by any and all methods
of delivery, whether now known or hereafter devised.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 4of10 Page ID #:653

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

Id. | 4.a. The Sales Agency Agreement also entitled Arclight to an agent fee of 10% of
gross revenues from exploitation of the Motion Picture in the territory, plus a $350,000
marketing fee. FAC § 13: Sales Agency Agreement {ff 8.a, 9.

By the terms of the Sales Agency Agreement, Animal Crackers represented that it
“ownled] free and clear all rights necessary to enter into [the] Agreement,” and that it
would “not grant to any third party any of the Licensed Rights in the Territory” without
written consent from Arclight. FAC § 14: Sales Agency Agreement {§ 16.a(i11)-(1v).

The Sales Agency Agreement also included a termination provision, which stated in
relevant part:

Either party may terminate this Agreement by written notice if the other
party commits a material breach of its terms and fails to cure such breach
(if capable of cure) within thirty (30) days after receipt of written notice
demanding same[.] ... Unless the termination is for Agent’s willful
misconduct or gross negligence, Agent shall remain entitled to its
Marketing Fee, payable from Gross Receipts in accordance with Section
11.

Sales Agency Agreement § 20.

After the parties entered into the Sales Agency Agreement, Animal Crackers’
principal, Scott Sava, several times attempted to terminate it. FAC § 16. For instance, on
June 18, 2018, Sava emailed Arclight, stating, “I think its best we separate... What
paperwork do we need to split up?” Id. However, Arclight argues these would-be
terminations were ineffectual because they were without cause and in contravention of the
termination provision in the Sales Agency Agreement. Id.; Remand Mot. at 2. Arclight
avers it fulfilled its obligations under the Sales Agency Agreement, including licensing
distribution rights with distributors in several foreign countries. FAC § 17. Arclight also
contends it provided additional services not mandated by the Sales Agency Agreement
such as assisting in raising funds and with public relations. Id.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 5of10 Page ID #:654

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

Nevertheless, Arclight alleges that, in March 2020, Animal Crackers and MayDay?
breached the Sales Agency Agreement and infringed on Arclight’s copyright interest in the
Motion Picture by licensing the right to distribute it to Netflix. FAC § 17, 26. Arclight
sent cease and desist letters to Netflix on March 25 and April 3, 2020 requesting that it
refrain from distributing the Motion Picture, id. {f] 18-19: see dkt. 1-10, Exh. B (“March
25, 2020 Letter”), and, as previously noted, sought a temporary restraining order from the
Superior Court on June 21, 2020, see TRO. Nevertheless, Netflix released the Motion
Picture on July 24, 2020.2 FAC § 21.

Arclight contends that Netflix’s release of the digital version of the motion picture
rendered worthless its rights to license distribution of the Motion Picture pursuant to the
Sales Agency Agreement. Id. Arclight argues the Sales Agency Agreement conferred on
Arclight the exclusive right to distribute the Motion Picture in the prescribed territory, and
therefore a protectable copyright interest in the Motion Picture. Id. | 13, 30-31. Arclight
seeks to recover statutory damages, lost profits and attorneys’ fees pursuant to the
Copyright Act, see 17 U.S.C. §§ 504, 505, as well as general damages, and an accounting.
FAC at 10. Moving defendants argue the Sales Agency Agreement did not confer a right

 

* Animal Crackers eventually defaulted on the loan agreement, and MayDay
obtained the copyright to the Motion Picture. Although the parties’ filings do not specify
the date on which MayDay acquired the copyright for the Motion Picture, it appears, from
an email correspondence attached as Exhibit E to plaintiff's motion to disqualify counsel,
that MayDay acquired the copyright on April 24, 2019. Dkt. 6-7, Exh. E at 3 (“[Animal
Crackers] subsequently defaulted on the Loan and, on April 24, 2019, the United States
Copyright Office processed and recorded [Animal Cracker]’s assignment of copyright and
all other rights to MayDay.”).

> Plaintiff's complaint states Netflix released the Motion Picture on June 24, 2017.
FAC § 21. However, based on the ex parte application plaintiff filed in the Superior Court
and the general timeline of the underlying facts, the Court understands this to be a
typographic error.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 6of10 Page ID #:655

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

to distribute or exploit the Motion Picture, but rather only the right to act as a sales agent
on behalf of Animal Crackers. MTD at 4-5. As such, they assert, Arclight had no
protectable copyright interest and therefore has no claim for infringement.

Il, LEGAL STANDARD

Removal is proper where the federal courts would have had original jurisdiction over
an action filed in state court. See 28 U.S.C. § 1441(a). In general, a federal district court
has subject matter jurisdiction where a case presents a claim arising under federal law
(“federal question jurisdiction’), or where the plaintiffs and defendants are residents of
different states and the amount in controversy exceeds $75,000 (“diversity jurisdiction”).
See Deutsche Bank Nat’l Trust Co. v. Galindo, No. CV 10-01893, 2011 WL 662324, *1
(C.D. Cal. Feb. 11, 2011) (explaining the two types of jurisdiction). The Ninth Circuit
“strictly construe[s]| the removal statute against removal jurisdiction.” Gaus v. Miles, Inc.,
980 F.2d 564, 566 (9th Cir. 1992) (citations omitted). Thus, “[f]ederal jurisdiction must
be rejected if there is any doubt as to the right of removal in the first instance.” Id. (citation
omitted). “The strong presumption against removal jurisdiction means that the defendant
always has the burden of establishing that removal is proper.” Id. (quotation omitted).

IV. DISCUSSION

 

 

A. Federal Question Jurisdiction and Copyright

Moving defendants argue removal is proper because this Court has subject matter
jurisdiction based on 28 U.S.C. §§ 1331 and 1338 because the FAC asserts a claim for
copyright infringement, and the complaint seeks relief specifically provided for by the
Copyright Act. Opp. to Remand Mot. at 3, 4. Arclight responds that the claims at issue do
not arise under the Copyright Act because the only copyright-related disputes are whether
the Sales Agency Agreement transferred protectable copyright interests to Arclight, and
whether that agreement was breached, which are contract disputes. Remand Mot. at 5.

Federal courts have exclusive jurisdiction over cases “arising under” any statute
relating to copyrights. See 28 U.S.C. § 1338(a). A case “arises under” the Copyright Act
if: “(1) the complaint asks for a remedy expressly granted by the Copyright Act; (2) the
complaint requires an interpretation of the Copyright Act: or (3) federal principles should

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 7 of 10 Page ID #:656

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

control the claims.” Scholastic Entm’t, Inc. v. Fox Entm’t Group, Inc., 336 F.3d 982, 983
(9th Cir. 2003). The test is essentially a restatement of the well-pleaded complaint rule.
Id.

“At the same time, it is well established that just because a case involves a copyright
does not mean that federal subject matter jurisdiction exists.” Id. at 985 (citing Vestron
Inc. v. Home Box Office Inc., 839 F.2d 1380, 1381 (9th Cir. 1988)). “Federal courts have
consistently dismissed complaints in copyright cases presenting only questions of contract
law.” Id. (citing Dolch v. United California Bank, 702 F.2d 178, 180 (9th Cir. 1983)); see
Topolos v. Caldewey, 698 F.2d 991, 993 (9th Cir. 1983) (“[F]ederal courts do not have
jurisdiction over a suit on a contract simply because a copyright is the subject matter of the
contract.”). A federal court lacks subject matter jurisdiction over an action that seeks
nothing more than a determination of ownership based on contract principles, because
“questions regarding the ownership of a copyright are governed by state law.” Scholastic
Entm’t, 336 F.3d at 983.

 

 

 

Here, Arclight’s complaint alleges infringement and requests, among other things,
statutory damages and profits pursuant to 17 U.S.C. § 504, and attorneys’ fees pursuant to
17 U.S.C. § 505. FAC §§ 34-36. However, these allegations elide a threshold issue,
namely, the question of whether the Sales Agency Agreement transferred ownership of the
copyright to Arclight, or whether it simply authorized Arclight to serve as an agent with
respect to the distribution of the Motion Picture—a service which includes the right to
exhibit the Motion Picture for those limited purposes. To that point, the plain terms of the
Sales Agency Agreement state that Animal Crackers engaged Arclight “as the sole and
exclusive sales agent for the Picture,” Sales Agency Agreement at 1, and that the “Producer
[| appoint[ed] Agent ... to act as Producer’s sole and exclusive sales agent ... with respect
to the sales, marketing, licensing, and servicing of the Licensed Rights in the Picture,” id.
§{5.a. Absent from the list of rights conferred to Arclight by the Sales Agency Agreement
are those enumerated in 17 U.S.C. § 106, which are the only nghts that confer standing to
sue for infringement. See Silvers v. Sony Pictures Entm’t, Inc., 402 F.3d 881, 884 (9th
Cir. 2005) (“To be entitled to sue for copyright infringement, the plaintiff must be the legal
or beneficial owner of an exclusive right under a copyright.” (quotation omitted)).

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 8 of 10 Page ID #:657

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

Furthermore, although the licensed rights enumerated in paragraph 4.a of the Sales
Agency Agreement arguably include some rights found in 17 U.S.C. § 106, such as the
right to “exploit, [and] exhibit” the Motion Picture, see 117 U.S.C. § 106(4) (“to perform
the copyrighted work publicly”), the licensed rights omit other rights associated with
copyright ownership, such as the right to reproduce the Motion Picture, see 17 U.S.C.
§ 106(1), or produce derivative works, see 17 U.S.C. § 106(2). The licensed rights are
therefore something less than the rights that would have been available for Arclight to
convey to third parties if Arclight was really in a position to grant the rights associated with
copyright ownership. It therefore stands to reason that the Sales Agency Agreement
conferred on Arclight only the authority to enter into licensing agreements with distributors
on behalf of Animal Crackers, and does not confer copyright ownership on Arclight itself.
See Syndicate Films Int’l, LLC v. All. Films, Inc., No. CV 09-3873 PA (CTX), 2010 WL
11519582, at *3 (C.D. Cal. Feb. 2, 2010) (refusing to conclude “an agent with nothing
more than the right to negotiate and enter into license agreements has standing to bring a
claim for copyright infringement”); Bourne Co. v. Hunter Country Club, Inc., 990 F.2d
934, 937 (7th Cir. 1993) (licensing agents are not considered beneficial owners under the
Copyright Act). Therefore, because by its terms the Sales Agency Agreement does not
confer ownership of the copyright to Arclight, but rather establishes Arclight as an agent
with the authority to license the Motion Picture to distributors, “ownership is the sole
question for consideration,” and this Court is without jurisdiction. Topolos, 698 F.2d at
994.

B. Diversity Jurisdiction and Fraudulent Joinder

Moving defendants also argue this Court has diversity jurisdiction pursuant to 28
U.S.C. § 1332 ona theory that the non-diverse defendant, Netflix, was fraudulently joined.
Opp. to Remand Mot. at 10. Arclight, which has a principal place of business in Beverly
Hills, California, is not diverse from Netflix, which has a principal place of business in Los
Angeles, California. FAC §§ 2-4.

An exception to the requirement of complete diversity exists where it appears that a
plaintiff has fraudulently joined a “sham” non-diverse defendant. Ritchey v. Upjohn Drug
Co., 139 F.3d 1313, 1318 (9th Cir. 1998). Ifa court finds fraudulent joinder of a sham
defendant, it may disregard the citizenship of the sham defendant for removal purposes.

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 9of10 Page ID #:658

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). A non-diverse
defendant is fraudulently joined where “the plaintiff fails to state a cause of action against

a resident defendant, and the failure is obvious according to the settled rules of the state.”
McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

 

That said, there is a “general presumption against fraudulent joinder,” and
defendants who assert that a party is fraudulently joined carry a “heavy burden.” Hunter
v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009). Defendants must “show that
the individuals joined in the action cannot be liable on any theory,” Ritchey, 139 F.3d at
1318, and that “there is no possibility that the plaintiff will be able to establish a cause of
action in state court against the alleged sham defendant,” Good v. Prudential Insurance
Company of America, 5 F.Supp.2d 804, 807 (N.D. Cal. 1998). In accordance with this
high standard, “the court resolves all ambiguity in favor of remand to state court.” Hunter,
582 F.3d at 1042. Courts may consider “affidavits or other evidence (presented by either
party) on the issue of whether a particular defendant’s joinder is ‘sham’ or ‘fraudulent.’”
Virginia A. Phillips, J. & Karen L. Stevenson, J., Rutter Group Prac. Guide Fed. Civ. Pro.
Before Trial § 2:2295 (The Rutter Group 2020) (citing W. Am. Corp. v. Vaughan-Basset
Furniture, 765 F.2d 932, 936 n.6 (9th Cir. 1985). However, a court’s inquiry into
fraudulent joinder ought to be “summary” because “the inability to make the requisite
decision in a summary manner itself points to an inability of the removing party to carry
its burden.” Hunter, 582 F.3d at 1045 (quotation omitted).

Here, on the face of the complaint there is not complete diversity. Furthermore,
Netflix cannot be said to be a “sham” defendant in that it is not obvious that it “cannot be
liable [to Arclight] on any theory.” Ritchey, 139 F.3d at 1318. To the contrary, whether
or not there is a potential copyright claim, it remains clear, for instance, that Arclight may
be able to state a claim against Netflix for tortious interference with a contractual
relationship. The Court therefore declines to assert jurisdiction over the case based on the
theory of fraudulent joinder.

C. Attorneys’ Fees

“An order remanding the case may require payment of just costs and any actual
expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c).

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 10
Case 2:20-cv-09917-CAS-PVC Document 21 Filed 12/07/20 Page 100f10 Page ID #:659

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’ JS-6
Case No. 2:20-CV-09917-CAS-PVCx Date December 7, 2020
Title ARCLIGHT FILMS INTERNATIONAL PTY LTD. v. NETFLIX

GLOBAL, LLC ET AL.

 

In the context of a remand order, pursuant to section 1447(c), district courts have “wide
discretion” to decide whether to award attorneys’ fees and costs. See Moore v. Permanente
Med. Grp., 981 F.2d 443, 447 (9th Cir. 1992). Courts generally award fees “where the
removing party lacked an objectively reasonable basis for seeking removal.” Martin v.
Franklin Capital Corp., 546 U.S. 132, 141 (2005). In this case, the Court exercises its
discretion to deny the request for attorneys’ fees. See Scholastic Entm’t, 336 F.3d at 983
(“whether a case involving interdependent copyright and contract claims “arises under’ the
federal copyright laws” is “one of the “knottiest problems in copyright jurisprudence’”
(quoting 3 Melville B. Nimmer & David Nimmer, Nimmer on Copyrights § 12.01[A], at
12-14 (2003)).

V. CONCLUSION

For the foregoing reasons, the Court GRANTS plaintiff's motion to remand this
action to the Los Angeles County Superior Court. The Court DENIES plaintiffs request
for attorneys’ fees related to the preparation and filing of its motion for remand.*

IT IS SO ORDERED.

00 : 15
Initials of Preparer CMI

 

 

 

* Because this case is being remanded to the Superior Court, the Court does not reach
moving defendants’ motion to dismiss nor plaintiff's motion to disqualify opposing

counsel. The Court also finds the parties adequately met and conferred pursuant to C.D.
Cal. Local Rule 7-3. See Opp. to Remand Mot. at 12.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 10
